Case: 14-11574   Date Filed: 05/28/2015   Page: 1 of 3




                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11574
                      ________________________

                   D.C. Docket No. 1:12-cv-22724-JAL



MAIDEN SPECIALITY INSURANCE COMPANY,

                                             Plaintiff - Counter Defendant
                                             Appellant
                                             Cross Appellee,

versus

THREE CHEFS AND A CHICKEN, INC.,
a Florida profit corporation,
RUDYARD A. MCDONNOUGH,
an individual,
RUDYARD MCDONNOUGH, JR.,
an individual,
RICHARD MCDONNOUGH,
an individual,

                                             Defendants - Counter Claimants -
                                             Appellees
                                             Cross Appellants,

CHICKEN KITCHEN USA, LLC,
a Florida profit corporation,
                Case: 14-11574       Date Filed: 05/28/2015      Page: 2 of 3




                                                         Defendant - Appellee.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                       (May 28, 2015)

Before MARCUS and WILSON, Circuit Judges, and SCHLESINGER, * District
Judge.

PER CURIAM:

       Maiden Specialty Insurance Company (Maiden) filed a declaratory action in

the district court seeking to disclaim coverage under a general commercial liability

policy (Policy) issued by Maiden to Three Chefs and a Chicken, Inc. (Three

Chefs), for an underlying trade dress infringement action filed against Three Chefs.

In an omnibus order, the district court denied Maiden’s motion to amend its

complaint, filed after the scheduling order deadline, and granted summary

judgment in favor of Three Chefs. In a separate order, it also granted Three

Chefs’s subsequent motion for attorney’s fees. Maiden appeals the denial of its

motion to amend, the grant of summary judgment, and the award of attorney’s

fees. Three Chefs cross-appeals the amount of attorney’s fees awarded to it.




       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
                                               2
              Case: 14-11574     Date Filed: 05/28/2015   Page: 3 of 3


      We review a denial of a motion to amend for abuse of discretion. See Hall

v. United Ins. Co. of Am., 367 F.3d 1255, 1262 (11th Cir. 2004). Likewise, we

review attorney’s fees grants, including the amount, for abuse of discretion. See

Villano v. City of Boynton Beach, 254 F.3d 1302, 1304–05 (11th Cir. 2001). After

consideration of the parties’ arguments and review of the district court’s thorough

reasoning, we cannot say that the district court abused its discretion in denying the

motion to amend, in granting attorney’s fees, or in setting the attorney’s fees award

amount.

      We review the grant of summary judgment de novo. See Stephens v. Mid-

Continent Cas. Co., 749 F.3d 1318, 1321 (11th Cir. 2014). Because our precedent

mandates coverage here, see Hyman v. Nationwide Mut. Fire Ins. Co., 304 F.3d
1179, 1188–89 (11th Cir. 2002), and because Maiden admitted during discovery

that the Policy provided coverage for the trade dress infringement action, summary

judgment was properly granted.

      AFFIRMED.




                                          3